          Case 3:18-cv-00185-IM       Document 32       Filed 08/21/20    Page 1 of 1




Nancy J. Meserow, OSB# 820895
njm@meserolaw.com
Law Office of Nancy J. Meserow
7540 S.W. 51st Ave.
Portland, Oregon 97219
Ph. 503-560-6788
Fax 503-954-1517
Plaintiff’s Attorney
njm@meserolaw.com


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


BLAYR JUSTINE HICKS                                                 Case No. 3:18-cv-00185-IM
                    Plaintiff,
                                                              ORDER FOR ATTORNEY FEES
         v.                                                       UNDER 42 U.S.C § 406(B)
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                      Defendant



        Pursuant to U.S.C. § 406(b), reasonable attorney fees in the amount of $16,362.00 are

hereby awarded to Plaintiff’s attorney, Nancy J. Meserow, less previously paid EAJA fees in the

amount of $13,942.66, for a net award of $2,419.34 to Ms. Meserow as full settlement of all

attorney fees pursuant to 42 U.S. C. § 406 (b), minus any applicable processing fees as allowed

by statute.


        IT IS SO ORDERED this 21st day of August, 2020.



                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge
